 



EXHIBIT 10.2



 

WRITTEN CONSENT OF DIRECTORS TO CORPORATE ACTION

WITHOUT MEETING OF PHI GROUP, INC.

TO EXTEND RECORD DATE FOR SPECIAL STOCK DIVIDEND DISTRIBUTION

 



The undersigned, being all of the directors of the Board of Directors of PHI
Group, Inc., a corporation originally incorporated in the State of Nevada on
June 08, 1982 and redomiciled in the State of Wyoming on September 20, 2017 (the
“Company”), hereby adopt the following resolutions in lieu of a meeting on this
29th day of June 2020.

 

WHEREAS, on December 30, 2019 the Company’s Board of Directors amended the new
dividend ratio and the new Record Date for a special stock dividend from its
holdings of Common Stock in American Pacific Resources, Inc., a subsidiary of
the Company, to shareholders of Common Stock of the Company as follows: (a)
Eligible shareholders: In order to be eligible for the above-mentioned special
stock dividend, the minimum amount of Common Stock of PHI Group, Inc. each
shareholder must hold as of the June 30, 2020 (the New Record Date) is twenty
(20) shares; (b) Dividend ratio: All eligible shareholders of Common Stock of
the Company as of the new Record Date will be entitled to receive one (1) share
of Common Stock of American Pacific Resources, Inc. for every twenty (20) shares
of Common Stock of PHI Group, Inc. held by such shareholders as of the new
Record date; and (c) Payment Date: the Payment Date for the distribution of the
special stock dividend to be ten (10) business days after a registration
statement for said special stock dividend shares is declared effective by the
Securities and Exchange Commission.

 

WHEREAS, due to the adverse effects of the prevalent coronavirus pandemic, it
deems necessary for the Company to further extend the Record Date of the
American Pacific Resources, Inc. (“APR”) special stock dividend to December 31,
2020 in order to enable the Company to comply with the contractual obligations
in connection with certain outstanding convertible notes and at the same time to
allow APR additional time to reach certain milestones that would make the
planned spin-off of this subsidiary economically significant to the Company’s
shareholders;

 

NOW, THEREFORE, BE IT RESOLVED, that the Company further extend the Record Date
to December 31, 2020 and reiterate the provisions for the afore-mentioned stock
dividend as follows: (a) Eligible shareholders: In order to be eligible for the
above-mentioned special stock dividend, the minimum amount of Common Stock of
PHI Group, Inc. each shareholder must hold as of December 31, 2020 (the New
Record Date) is twenty (20) shares; (b) Dividend ratio: All eligible
shareholders of Common Stock of the Company as of the new Record Date will be
entitled to receive one (1) share of Common Stock of American Pacific Resources,
Inc. for every twenty (20) shares of Common Stock of PHI Group, Inc. held by
such shareholders as of the new Record date; and (c) Payment Date: the Payment
Date for the distribution of the special stock dividend to be ten (10) business
days after a registration statement for said special stock dividend shares is
declared effective by the Securities and Exchange Commission.

 

FURTHER RESOLVED that in addition to and without limiting the foregoing, each
officer of the Company be and hereby is authorized and directed to take, or
cause to be taken, such further action, and to execute and deliver, or cause to
be delivered, for and in the name and on behalf of the Company, all such
instruments and documents as such officer may deem necessary, appropriate or in
the best interests of the Company to effectuate the intent of the foregoing
resolutions and the transactions contemplated thereby (as conclusively evidenced
by the taking of such actions or the execution and delivery of such instruments
and documents, as the case may be) and all action heretofore taken by such
officer in connection with the subject of the foregoing recitals and resolutions
be, and it hereby is, approved, ratified and confirmed in all respects as the
act and deed of the Company.

 

By their signatures below, the above resolutions have been duly authorized and
adopted by the Company’s Board of Directors.

 

Dated: June 29, 2020           /s/ Tam Bui   /s/ Henry D. Fahman Tam Bui,
Director   Henry D. Fahman, Director       /s/ Frank Hawkins     Frank Hawkins,
Director    

 

 



 